Citation Nr: 0511946	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  04-29 500	)	DATE
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines



THE ISSUE

Entitlement to an increased rating for scar, healed, scalp, 
parietal region, midline, currently rated as 10 percent 
disabling.



ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel




INTRODUCTION


The veteran had active military service from August 1942 to 
March 1946 and from March 1946 to February 1949.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a November 2002 rating decision by the RO which granted 
an increased rating to 10 percent for the service-connected 
scar, healed, scalp, parietal region, midline.  The veteran 
appealed for an increased rating.


FINDINGS OF FACT

On April 15, 2005, the Board was notified by the Department 
of Veterans Affairs (VA) Regional Office, Manila, that the 
veteran died in March 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.




		
ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


